EXHIBIT 10(III)A(1)

 

June 29, 2004

 

Mr. Vernon J. Nagel

36 Islanders Retreat

Savannah, GA 31411

 

Dear Vern:

 

This letter agreement (“Agreement”) sets forth the terms and conditions of your
employment with Acuity Brands, Inc. (“Acuity” or the “Company”) and your
promotion to Chairman and Chief Executive Officer of Acuity, effective September
1, 2004. After you have reviewed the terms and conditions of this letter, please
sign below to signify your acceptance.

 

1. Title and Responsibilities. Effective as of the Effective Date (as defined in
Paragraph 2 below), you (hereinafter “Executive”) will serve as Vice Chairman
and Chief Financial Officer of Acuity and will report to the Chief Executive
Officer and the Board of Directors (“Board”) of Acuity. Effective September 1,
2004, Executive will serve as the Chairman of the Board and Chief Executive
Officer of Acuity and will report to the Board; provided, however, that
Executive’s position as Chairman of the Board going forward is subject to his
continued nomination, election and service as a director of Acuity. Executive
shall have such duties, responsibilities, and authority as are commensurate with
such positions, as established by corporate law or Acuity’s governance documents
or delegated to him from time to time by the Board. Executive accepts the duties
described above and agrees to render his services for the term of this
Agreement.

 

2. Term. This Agreement shall commence as of January 20, 2004 (“Effective Date”)
and continue in effect until either party gives notice to the other of
termination (the period of this Agreement is hereinafter referred to as the
“term of this Agreement”). Either party may terminate this Agreement for any
reason and at any time with or without cause and with or without advance notice,
subject to Executive’s and Acuity’s rights under any severance agreement
relating to Executive’s termination of employment.

 

3. Extent of Services. Executive agrees that during the term of this Agreement
he will devote his full working time and requisite energy and skill to the
diligent performance of Executive’s duties. With the consent of the Board,
Executive may serve on the board of directors or board of trustees of other
companies or institutions, provided, however, that approval of the Board shall
be required as set forth in Acuity’s Corporate Governance Guidelines, as they
may be revised from time to time.



--------------------------------------------------------------------------------

Mr. Vernon J. Nagel

June 29, 2004

Page 2

 

4. Consideration. As consideration for the services performed by Executive
pursuant to this Agreement and the restrictive covenants in Paragraph 5, Acuity
will compensate Executive during the term of this Agreement as follows:

 

4.1 Base Salary. Commencing on the Effective Date, Executive will be entitled to
an annual base salary of $500,000, and effective September 1, 2004, his annual
base salary will be increased to $600,000, subject to periodic review and change
by the Board’s Compensation Committee and the Board. Executive’s base salary
will be payable in accordance with Acuity’s regular payroll practices for
executives as in effect from time to time.

 

4.2 Benefits. Executive will be entitled to participate in all employee benefit
plans and perquisites of Acuity in effect from time to time (including health,
life, disability, dental, and retirement plans) in which executives at his level
are entitled to participate.

 

4.3 Annual Incentive. Executive will be eligible for an annual incentive payment
in accordance with the Management Compensation and Incentive Plan (the
“Incentive Plan”) and Plan Rules thereunder in effect for each year. Pursuant to
current Plan Rules: (a) the amount of the incentive payment is determined by
Acuity’s overall financial performance and Executive’s individual performance
and (b) Executive’s target bonus will be 50% of base salary for the fiscal year
ending August 31, 2004. Executive’s target bonus will be 65% of base salary for
the fiscal year ending August 31, 2005 and will be determined by the Board for
future years. The Incentive Plan and the Plan Rules thereunder may be modified
at any time in Acuity’s sole discretion, subject to any applicable shareholder
approval requirements.

 

4.4 Stock Options. On the Effective Date, Acuity granted Executive an option to
purchase 150,000 shares of Acuity common stock at the fair market value on the
date of grant and an option to purchase 150,000 shares of Acuity common stock at
120% of the fair market value on the date of grant (rounded to the nearest whole
dollar). One-third of the options will vest on each anniversary of the date of
grant, so that the options will become fully vested on the third anniversary of
the date of grant. This grant will be incentive stock options to the extent
permitted by the Internal Revenue Code of 1986, as amended, with the remainder
being nonqualified stock options, and the term of the options will be ten years.
These stock option grants are subject to the additional terms and conditions set
forth in separate stock option agreements, which are consistent with the
agreements for other executive officers except as otherwise provided herein.

 

4.5 Severance Agreement. Executive’s Severance Agreement, dated as of June 25,
2003 (“Severance Agreement”), with Acuity will be amended and restated to
provide the following with respect to payments and benefits in the event that
Executive’s employment is involuntarily terminated without Cause or is
terminated by Executive for Good Reason (both as defined in such agreement): (i)
the Severance Period will be 24 months; (ii) unvested Stock Options will
continue to vest during the Severance Period; (iii) vested Stock Options and
Stock Options that vest during the Severance Period will



--------------------------------------------------------------------------------

Mr. Vernon J. Nagel

June 29, 2004

Page 3

 

remain exercisable for the shorter of the remaining exercise term or the length
of the Severance Period; (iv) Restricted Stock that is not performance-based
will be subject to accelerated vesting and will vest during the Severance Period
on a monthly pro rata basis determined from the date of grant to the end of the
Severance Period; (v) performance-based Restricted Stock for which performance
targets are achieved and a Vesting Start Date is established prior to or during
the Severance Period will continue to vest during the Severance Period; and (vi)
credited service under the SERP (as defined below) will continue to accrue
during the Severance Period. Executive and Acuity will enter into an amended and
restated Severance Agreement and such amendments to his outstanding Stock
Options and Restricted Stock Agreements as may be necessary to reflect the
changes in this Paragraph 4.5

 

4.6 Change in Control of Acuity. Executive will continue to be covered by the
Severance Protection Agreement, dated as of November 30, 2001, with Acuity.

 

4.7 Supplemental Retirement Benefits. Executive will continue to be covered by
the Acuity Brands, Inc. 2002 Supplemental Executive Retirement Plan and the
Acuity Brands, Inc. Supplemental Deferred Savings Plan.

 

4.8 Moving Expenses. With respect to the relocation of Executive’s family to the
Atlanta, Georgia area, Executive agrees to accomplish such move by September 1,
2004, and, subject to the move being accomplished by said date, the Company will
pay to, or provide, Executive: (i) reimbursement for the costs of packing,
shipping and unpacking Executive’s household goods and personal effects; (ii)
upon the closing of the sale of Executive’s current residence in the Savannah,
Georgia area, payment of the realtor’s fees (not to exceed 7% of the sales
price); (iii) upon purchase of a home in the Atlanta, Georgia area,
reimbursement of Executive’s actual closing costs, including recording costs,
transfer fees and taxes, settlement fees, attorneys’ fees, title insurance,
mortgage placement fees (up to one percent of the loan), discount points (up to
a maximum of two points), survey fees, escrow agent fees, real estate
commissions and other reasonable charges; and (iv) an appropriate tax gross-up
on any non-tax deductible relocation expenses.

 

4.9 Director and Officer Insurance. During the term of the Agreement and for a
period of three (3) years after Executive’s termination of employment, Executive
shall be entitled to director and officer liability insurance coverage for his
acts and omissions while an officer or director of the Company on a basis no
less favorable to Executive than the coverage provided to then current officers
and directors.

 

5. Confidentiality, Non-Solicitation and Non-Competition. In consideration of
the compensation and benefits provided pursuant to this Agreement, Executive
agrees that during the term of his employment by the Company, and for the
one-year period following his termination of employment with the Company,
Executive shall comply with the non-competition, non-recruitment and
non-disclosure restrictions attached hereto as Exhibits A, B and C, respectively
(the “Restrictive Covenants”), provided, that if Executive is terminated by the
Company without



--------------------------------------------------------------------------------

Mr. Vernon J. Nagel

June 29, 2004

Page 4

 

Cause or Executive terminates his employment for Good Reason under circumstances
that entitle Executive to receive compensation and benefits under the Severance
Agreement, the restrictive covenants in Section 5.1 of the Severance Agreement
shall apply to Executive after termination of employment and not the Restrictive
Covenants as defined above. The Company and Executive recognize that Executive
may experience periodic material changes in his job title and/or to the duties,
responsibilities or services that he is called upon to perform on the behalf of
the Company. If Executive experiences such a material change, the parties shall,
as soon as is practicable, enter into a signed, written addendum to Exhibit A
hereto reflecting such material change. Moreover, in the event of any material
change in corporate organization (including, without limitation, spin-offs,
split-offs, or public offerings of subsidiaries’ stock) on the part of the
Direct Competitors set forth in Exhibit A hereto, the parties agree to amend
Exhibit A, as necessary, at the Company’s request, in order to reflect such
change. Upon execution, any such written modification to Exhibit A shall
represent an enforceable amendment to this Agreement and shall augment and
supplant the definitions of the terms Executive Services or Direct Competitor
set forth in Exhibit A hereto, as applicable.

 

6. Acuity Stock Ownership Guidelines. Executive acknowledges that the Board
deems it important that senior executive officers of Acuity own a meaningful
amount of Acuity common stock. Accordingly, the following guidelines shall apply
to Executive’s ownership of Acuity common stock:

 

(i) Executive will purchase 5,000 shares within the first permissible trading
period, as determined by the General Counsel of the Corporation, following the
Effective Date;

 

(ii) Executive will own shares equal to following multiples of base salary on or
before the following dates:

 

  • one time base salary by December 31, 2004;

 

  • three times base salary by December 31, 2006; and

 

  • four times base salary by December 31, 2007

 

Any share ownership deficit as of each date indicated shall be remedied first by
applying Executive’s annual bonus for said fiscal year to the purchase of
shares. Any remaining deficit shall be remedied by the purchase of shares from
Executive’s personal funds.

 

7. Assignability. This Agreement is binding on Acuity and any successors of
Acuity. Acuity may assign this Agreement and its rights under this Agreement in
whole or in part to any corporation or other entity with or into which Acuity
may merge or consolidate or to which Acuity may transfer all or substantially
all of its respective assets. Acuity will require any successor by merger or
consolidation or transferee of all or substantially all of its assets, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Acuity would be required to perform it if no such
succession had taken place.

 

8. Amendment, Waiver. No provisions of this Agreement may be modified, waived or
discharged unless the waiver, modification or discharge is agreed to in writing
signed by



--------------------------------------------------------------------------------

Mr. Vernon J. Nagel

June 29, 2004

Page 5

 

Executive and such officer or officers as may be specifically designated by the
Board to sign on their behalf. No waiver by any party at any time of any breach
by any other party of, or compliance with, any condition or provision of this
Agreement will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

9. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the United States where
applicable and otherwise the substantive laws of the State of Georgia.

 

10. Construction of Agreement. It is the intent of the parties that if any
covenant or other provision hereof is determined to be unenforceable in any
part, that portion of the Agreement will be severed or modified by the Court so
as to permit enforcement of the Agreement to the extent reasonable. It is agreed
by the parties that the obligations set forth herein will be considered to be
independent of any other obligations between the parties, and the existence of
any other claim or defense will not affect the enforceability of this Agreement.
Except as otherwise expressly provided herein, all of the consideration to be
provided to Executive hereunder shall be paid or otherwise provided on and in
accordance with and subject to Acuity’s standard policies, practices, terms and
conditions applicable from time to time under Acuity’s plans, programs,
agreements and arrangements relating to compensation and benefits of the type
agreed to be provided, including without limitation the terms and conditions of
Acuity’s standard forms of stock option or other applicable executive
compensation agreements. Without limiting the foregoing, any and all benefit
plans or other plans, programs, agreements and arrangements may be modified,
amended, replaced or terminated at Acuity’s sole discretion unless otherwise
expressly provided therein or herein.

 

Sincerely,

ACUITY BRANDS, INC.

By:

 

/s/ James S. Balloun

--------------------------------------------------------------------------------

   

James S. Balloun, Chairman and

   

Chief Executive Officer

 

I, Vernon J. Nagel, have thoroughly read the terms and conditions contained in
this letter pertaining to my employment by Acuity Brands, Inc. I fully agree to
be bound by these terms and conditions, including the Restrictive Covenants set
forth in Paragraph 5.

 

/s/ Vernon J. Nagel

Vernon J. Nagel

  

June 29, 2004

Date